Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 1 of 6 PageID #: 65




                                                                                DANIEL ZEMEL, ESQ. (NY, NJ)
                                                                                660 BROADWAY ST. SUITE 203C
                                                                                CLIFTON, NEW JERSEY 07013
                                                                                PHONE: (862) 227-3106
                                                                                FAX:   (862) 204-5901
                                                                                DZ@ZEMELLAWLLC.COM



                                                                               June 3, 2021
 Via ECF:
 United States District Court
 Eastern District of New York
 The Honorable Brian M. Cogan
 225 Cadman Plaza W
 Brooklyn, NY 11201


                           Re:      Gross v. TransUnion LLC
                                    1:21-cv-01329
                                    Joint Letter


 Honorable Court,

       The Parties submit this Joint Report in accordance with Your Honor’s Order dated
 May 25, 2021.

     I.   Summary of Claims

              a. Plaintiff

         Between 2013 and 2018, Mr. Gross had a mortgage held and serviced by Pennymac
 Loan Services (PLS). In 2019, Mr. Gross reviewed his TransUnion credit report and
 learned that Private National Mortgage (PNMAC) was reporting this loan to TransUnion.
 Mr. Gross disputed the information in November 2019. In response, TransUnion informed
 Mr. Gross that the information was accurate as reported. Unhappy with the results of his
 dispute, in December 2019, Mr. Gross requested of TransUnion to explain who was
 contacted and how the conclusion of the investigation resulted in the account being
 reported the same way. TransUnion represented to Plaintiff that it had contacted PNMAC
 directly and it was PNMAC that verified the information. Over time, Mr. Gross continued
 disputing the account into 2020 where Mr. Gross’s disputes began to address the improper
 status of the account.1

 1
  The credit reporting contested by Mr. Gross in this regard was addressed by Gross v. Trans Union LLC, et
 al., 1:20-cv-04192-BMC concerning a subsequent dispute letter in February 2020. (Initial Litigation).

                                                    1
Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 2 of 6 PageID #: 66




         In truth, TransUnion never contacted PNMAC which Plaintiff did not understand
 or become aware of until the Initial Litigation was filed. During the course of discovery, it
 became apparent that TransUnion in fact contacted a different company—PLS.
 Accordingly, TransUnion’s earlier representation to Mr. Gross that it had contacted
 PNMAC to verify the information is false. Further, TransUnion’s reporting was both false
 and inaccurate to the extent it was publishing information to Plaintiff’s creditors indicating
 Plaintiff maintained a loan with PNMAC. Plaintiff never had a loan with PNMAC and
 PNMAC never reported any information to TransUnion.

              b. Defendant

          Plaintiff’s Claims Are Barred By Claim Preclusion.

        The Complaint should be dismissed on a future Motion for Judgment on the
 Pleadings in this purported FCRA case where Plaintiff improperly attempts to revive his
 previously dismissed lawsuit against Trans Union. Plaintiff again falsely claims Trans
 Union violated the FCRA regarding its reporting and reinvestigation of his admitted late
 mortgage payments by reporting his lender as PNMAC, LLC instead of its subsidiary
 Penny Mac Loan Services, LLC.

         All of Plaintiff’s claims were or could have been brought in Plaintiff’s prior lawsuit
 that this Court dismissed on January 12, 2021 and are barred by the broad doctrine of res
 judicata, specifically, claim preclusion.

  II.     Jurisdictional Basis

              a. Plaintiff

         Mr. Gross brings the instant matter under the Fair Credit Reporting Act (FCRA).
 While presenting a federal question, Plaintiff brought suit in state court as he does not
 believe the Court has jurisdiction in this matter. The reason for this is the nature of
 Plaintiff’s claims and the previous rulings of the Court. Specifically, Plaintiff brings claims
 alleging violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(7), and 1681g(a)(2) for TransUnion’s
 false statements that they had contacted PNMAC during the course of their investigation
 and the issuance of a credit report with the incorrect furnisher of information. Nowhere
 within the Complaint does Plaintiff seek to relitigate the improper late status of the account.

         The Court has previously addressed each of the sections raised in this action in a
 similar claim in Shimon v. Equifax Info. Servs. LLC, 431 F. Supp. 3d 115, 123 (E.D.N.Y.
 2020), affirmed at Shimon v. Equifax Info. Servs. LLC, 994 F.3d 88 (2d Cir. 2021). In
 Shimon, Equifax falsely advised Mr. Shimon that during the course of its investigation of

 Specifically, Mr. Gross alleged that he was being reported as currently late years after the account was
 closed.

                                                       2
Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 3 of 6 PageID #: 67




 his dispute, it had contacted the New York Civil Court. In truth, Equifax did not contact
 the Civil Court but instead contacted LexisNexis, its public records vendor. The Court held
 that although the information provided may have been false, it would not have resulted in
 any different of an outcome for Mr. Shimon. Id. at 123-124. For this reason, the Court
 found that Mr. Shimon could not establish Article III standing.

         Under the Shimon analysis, Plaintiff’s claims do not present an injury-in-fact.
 Although Plaintiff was entitled to truthful and accurate information under the FCRA, the
 failure to provide Plaintiff with this information does not result in standing as previously
 articulated by the Court. Thus, Plaintiff does not believe the court has jurisdiction over this
 matter.

         Below, Defendant makes numerous false statements. First Defendant states that
 Judge Bloom advised Plaintiff that the claim is frivolous. No such ruling or suggestion was
 made. Judge Bloom simply disagreed with the procedural posture of the claim articulating
 that Plaintiff should have appealed Judge Cogan’s prior decision of dismissal (which would
 not have enabled Plaintiff to bring this claim in any event), or sought leave to amend the
 complaint to add wholly new allegations after dismissal with prejudice (which is a
 procedural impossibility). Second, Defendant articulates that Plaintiff’s complaint must be
 false given the specific allegations of harm and Plaintiff’s admission within this letter that
 there is no injury-in-fact. Defendant believes that the allegation of harm including “injury
 to credit worthiness” or other emotional injuries must themselves establish injury-in-fact
 as a matter of law. The plaintiff in Shimon brought identical arguments to this Court
 however, and the Court clearly held that the misreporting of the source of information is
 insufficient to confer injury-in-fact holding: “However, if defendant had disclosed [the
 correct source], plaintiff still would have suffered the same emotional and out of pocket
 damages. He still would have undertaken the same actions to try to have his credit report
 amended the way he wanted it. Any damages he suffered were therefore not caused by the
 failure to disclose [the proper source[]”…though “there is an argument that plaintiff had
 some marginal [injuries]…I do not see how [Plaintiff] could [prove this]” Id. at *124. In
 this case as well, while Plaintiff has suffered injury from an inaccurate report, the marginal
 injury between obtaining disclosure of PLS as the source of furnishing information as
 opposed to PNMAC cannot satisfy the Article III requirements under Shimon.

            b. Defendant

        Plaintiff Admits The Allegations Of His Complaint Are False And Judge Bloom
        Advised Him They Were Frivolous.

        Trans Union is flummoxed by Plaintiff’s jurisdictional statement. Plaintiff’s
 Complaint alleges that, based on Trans Union’s reporting, Plaintiff “suffered injury to
 credit worthiness and increased difficulty obtaining credit” and that Plaintiff “suffered
 embarrassment, humiliation, and other emotional injuries as a result of errors on credit port
 and credit worthiness.” See Complaint 18-19. Now, months after Trans Union removed
 this matter to this Court and after Magistrate Judge Bloom questioned Plaintiff’s counsel
                                               3
Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 4 of 6 PageID #: 68




 on maintaining such frivolous claims, Plaintiff now argues that the allegations in his own
 Complaint are false and that he suffered no damages and therefore cannot demonstrate the
 required injury in fact.

  III.   Legal Basis

            a. Plaintiff

         Plaintiff brings suit under three separate sections of the FCRA. 15 U.S.C. §§
 1681e(b), 1681i(a)(7), and 1681g(a)(2). Each credit report issued by TransUnion that stated
 Mr. Gross had a credit obligation to PNMAC is patently false. TransUnion falsely advised
 Plaintiff that the source of the information was PNMAC and that the information was
 verified from them. This sequence of events occurred in response to a request for the source
 or furnisher of information dated December 2019. Complaint ¶ 10.

         As the Court is aware, Plaintiff believed that the furnisher was indeed PNMAC
 which is why Plaintiff brought suit against PNMAC in the Initial Litigation. In May 2021,
 after learning PLS was in fact the furnisher in question, Plaintiff amended the Complaint
 of the Initial Litigation to the proper furnisher.

         Below Defendant argues that Plaintiff’s Initial Litigation addressing an entirely
 different legal theory and different facts, concerning a February 2020 dispute
 correspondence, precludes the instant claim. Defendant is incorrect for a number of
 reasons. First, the instant action concerns a sequence of events that occurred three months
 earlier in time than that addressed in the Initial Litigation. Second, because the cause of
 action and the factual underpinnings of the case are different, the evidence required for the
 instant claim is different than that needed in the Initial Litigation. There, Plaintiff needed
 to prove that reporting a status of “120 days late” is inaccurate or misleading, and that
 TransUnion failed to reasonably investigate by failing to fix the inaccurate status. Here,
 Plaintiff need only prove that TransUnion provided the incorrect source and furnisher of
 information. More specifically, here, Plaintiff need only prove that TransUnion received
 the relevant information from PLS as opposed to PNMAC. This evidence was not needed
 in the Initial Litigation because 1) that litigation concerned a dispute three months later,
 and 2) the proper identity of the source or furnisher of information have nothing to do with
 whether TransUnion conducted a reasonable investigation. Third, because the instant
 Complaint involves an injury that is not considered an injury-in-fact under the Shimon
 analysis, the claim could not have properly been procedurally raised in the Initial
 Litigation.

            b. Defendant

         Claim Preclusion Bars Plaintiff’s Claims

        Plaintiff’s claims are barred as the judgment on the merits of his previous lawsuit
 against Trans Union precludes Plaintiff from relitigating issues that were or could have
                                               4
Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 5 of 6 PageID #: 69




 been raised in that action. See Allen v. McCurry, 449 U.S. 90, 94 (1980). Specifically,
 claim preclusion bars later litigation if: (1) there was a final judgment on the merits in the
 first action (2) by a court of competent jurisdiction; (3) the first action involved the same
 parties or their privities; and (4) the first action involved the same cause of action. In re
 Teltronics Services, Inc., 762 F.2d 185, 190 (2d Cir.1985). The claim preclusion doctrine
 bars not only issues that were adjudicated in the first proceeding, but also any other issue
 or claim that could have been raised or decided, but was not. See Federated Dep’t Stores,
 Inc. v. Moitie, 452 U.S. 394, 398 (1981).

         There can be no dispute that a final judgment was entered on the merits in the first
 suit by a court of competent jurisdiction. See Overview Books, LLC v United States, 755
 F. Supp. 2d 409, 415-16 (E.D.N.Y. 2010), aff’d, 438 Fed Appx 31 (2d Cir 2011) (finding
 a dismissal under Rule 12(b)(6) to be a final judgment for purpose of res judicata). Further,
 there is no question that Trans Union and Plaintiff were both parties to the original action
 and the current suit.

        In addition, the causes of action dismissed in Plaintiff’s previous suit arise from the
 same transactions as those brought in the current lawsuit. Whether a claim involves
 “the same cause of action” as a previously litigated claim turns on “whether the two
 proceedings in question concern the same transaction or series of transactions, whether the
 same evidence is needed to support both claims, and whether facts essential to the second
 proceeding were present in the first.” Jones v. Dep’t of Army Bd. for Corr. of Military
 Records, 77 F. App’x 39, 40 (2d Cir. 2003).

         In Plaintiff’s previous lawsuit he claimed Trans Union was liable under 15 U.S.C.
 1681e(b) (reporting procedures) and 15 U.S.C. 1681i (reinvestigation procedures) for its
 reporting of Plaintiff’s mortgage and its reinvestigation into Plaintiff’s disputes between
 2018 and 2020. Plaintiff now brings almost identical claims and alleges that Trans Union
 Trans Union violated 15 U.S.C. 1681e(b) (reporting procedures), 15 U.S.C. 1681i
 (reinvestigation procedures) and 15 U.S.C. 1681g (disclosure procedures) based on Trans
 Union’s reporting of same mortgage and Trans Union’s response to the same disputes at
 issue in the previous lawsuit.

         Moreover, Plaintiff’s claims could have been raised in his prior suit – where he was
 aware of such claims as early as September 2020 when counsel for PNMAC filed a pre-
 motion letter addressing this topic and requesting dismissal and Plaintiff amended his
 complaint not once but twice prior to refiling his claims in State court. Despite filing
 Amended Complaints in the original action, Plaintiff made no effort to add claims he
 currently asserts and, instead, filed a state court action shortly after the Court granted Trans
 Union’s Motion for Judgment on the Pleadings in the original action. Accordingly, this
 action arises out of the same “transaction or occurrence” as the earlier suit arose from the
 same reporting activity from Trans Union relating to the exact same tradeline during the
 exact same time period and Plaintiff’s claims are barred.

 IV.    Anticipated Motions
                                                5
Case 1:21-cv-01329-BMC Document 12 Filed 06/03/21 Page 6 of 6 PageID #: 70




           a. Plaintiff

        Plaintiff anticipates filing a Motion for Remand.


           b. Defendant

        Trans Union anticipates filing a Motion for Judgment on the Pleadings and
 Sanctions.



                                                     Respectfully submitted,

                                                     /s/ Daniel Zemel
                                                     Daniel Zemel
                                                     ZEMEL LAW, LLC
                                                     660 Broadway
                                                     Paterson, NJ 07514
                                                     T: (862) 227-3106
                                                     F: (973) 282-8603
                                                     DZ@zemellawllc.com




                                                     /s/ Camille Nicodemus
                                                     Camille Nicodemus, Esq.
                                                     SCHUCKIT & ASSOCIATES, P.C.
                                                     4545 Northwestern Drive
                                                     Zionsville, IN 46077
                                                     Tel. 317-363-2400, Ext. 105
                                                     Email: cnicodemus@schuckitlaw.com
                                                     Counsel for Defendant Trans Union, LLC




                                             6
